Title: To Alexander Hamilton from James McHenry, 19 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 19th April 1799
          
          It has been represented to me by several respectable gentlemen of Baltimore, that there is a certain John Forsythe inlisted with Lt. Boote, of the third regiment, who is of a weak constitution, and very feeble, that he has a wife and an infant child, and nothing but his pay to support them; that his family are exceedingly distressed on account of his situation, and propose to furnish an able substitute, or advance a reasonable sum of money, to procure one, if he can be discharged.
          You will, therefore, please to make the requisite enquiries on this subject, and take such measures in the business as the good of the service, and humanity may dictate
          I am, Sir, with great respect, Sir your most Obd Hb St
          
            James McHenry
          
          Genl. A Hamilton
        